                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    NORTHERN DIVISION



SUMMER A. HORNBAKER                                                                         PLAINTIFF


v.                                   NO. 1:18-cv-00059 PSH


NANCY A. BERRYHILL, Acting Commissioner                                                  DEFENDANT
of the Social Security Administration



                              MEMORANDUM OPINION AND ORDER


        Plaintiff Summer A. Hornbaker (“Hornbaker”) began the case at bar by filing a

complaint pursuant to 42 U.S.C. 405(g). In the complaint, she challenged the final

decision of the Acting Commissioner of the Social Security Administration

(“Commissioner”), a decision based upon the findings of an Administrative Law Judge

(“ALJ”).

        Hornbaker maintains that the ALJ’s findings are not supported by substantial

evidence on the record as a whole.1 Hornbaker so maintains because her residual

functional capacity was erroneously assessed.2 Because it is not clear how the ALJ could

weigh the medical opinions as he did in making the assessment, a remand is warranted.


1
        The question for the Court is whether the ALJ’s findings are supported by substantial evidence
on the record as a whole. “Substantial evidence means less than a preponderance but enough that a
reasonable person would find it adequate to support the decision.” See Boettcher v. Astrue, 652 F.3d
860, 863 (8th Cir. 2011).

2
       Specifically, Hornbaker maintains that the assessment is inconsistent with the objective medical
evidence, inconsistent with the opinions offered by the ALJ’s own consultative examiner, fails to properly
account for Hornbaker’s experience of pain, and fails to properly consider her entire medical condition.
      Hornbaker alleged in her applications for disability insurance benefits,

supplemental security income payments, and disabled widow’s benefits that she

became disabled in January of 2014. She alleged that she became disabled, in part,

because of back pain and chronic obstructive pulmonary disease (“COPD”).

      The record reflects that in April of 2013, Dr. Mark Tait, MD, (“Tait”) performed

a consultative examination of Hornbaker. See Transcript at 542-544. He diagnosed her

with low back pain with mild to moderate degenerative joint disease in the lumbar

portion of her spine.

      On June 23, 2015, Dr. Shannon Brownfield, MD, (“Brownfield”) performed a

consultative examination of Hornbaker. See Transcript at 668-672. Although his

penmanship is difficult to decipher, he appears to have found that she had a full range

of motion in her joints and cervical spine. Her range of motion in her lumbar spine,

though, was limited to approximately seventy-five percent with pain. Hornbaker walked

with a stooped gait, but she could walk without an assistive device and could walk on

her heels and toes. Brownfield diagnosed, inter alia, moderate low back pain with

degenerative disc disease and moderate COPD. He opined that she had moderate to

severe limitations in lifting, stooping, and maintaining prolonged positions, and

moderate to severe limitations in exertion.

      On November 5, 2016, Hornbaker sought emergency room care at the Fulton

County Hospital for complaints of pain in her head, neck, and shoulders. See Transcript

at 735-753. Testing was performed, and the following diagnosis was made: “[m]ultilevel

moderate to severe cervical degenerative change predominately involving C5-C6 and

C6-C7 with neural foraminal stenosis as above.” See Transcript at 745-746.


                                          2
      An MRI of Hornback’s cervical spine was performed on November 29, 2016. The

physician who interpreted the results found, in part, the following: “[m]ultilevel

degenerative changes of the spine ..., most significant at the C4-C5, C5-C6, and C6-C7

levels with areas of moderate to severe spinal canal stenosis with some associated

flattening and compression of the cervical spinal cord,” and “[a]dditional areas of

neural foraminal stenosis ...” See Transcript at 808.

      Hornbaker was thereafter seen by Dr. Steven Cathey, MD, (“Cathey”) for a

neurosurgical consultation. Cathey examined Hornback and offered the following

assessment in a letter dated December 6, 2016:


      ... As you recall, [Hornbaker] is filing for long-term disability benefits
      through Social Security for chronic mechanical neck pain with associated
      paresthesia in both upper extremities. Physical therapy actually
      exacerbated the problem. Her pain is poorly controlled by medication,
      specifically tramadol.

      ...

      A recent MRI of her cervical spine reports multilevel degenerative
      changes. Unfortunately, [she] did not bring the films with her so I have
      not had an opportunity to review them firsthand.

      ... I would certainly like to review her MRI scan firsthand before making
      additional recommendations. ... Based on today’s exam, I suspect she is
      disabled with regard to future gainful employment. ...


See Transcript at 772.

      Cathey thereafter obtained the MRI of Hornbaker’s cervical spine. He reviewed

the results and offered the following assessment in a letter dated December 19, 2016:


      ... Hornbaker’s MRI scan of her cervical spine arrived today in the office
      for review. While she does have a degree of multilevel canal stenosis,
      there is no significant cord compression, signal changes, etc.

                                           3
       ... [U]nfortunately, I do not believe [she] will benefit from cervical disc
       surgery or other neurosurgical intervention. ... As you recall, physical
       therapy actually aggravated the problem.


See Transcript at 771.

       An assessment of Hornbaker’s physical residual functional capacity was made by

two state agency physicians, Dr. Martha Lauster, MD, (“Lauster”), and Dr. William

Harrison, MD, (“Harrison”). See Transcript at 107-112, 121-126, 134-139, 151-159, 167-

173, 183-189. Lauster and Harrison agreed that Hornbaker is capable of performing

work at the light exertional level, except that Hornbaker can only occasionally climb,

balance, stoop, kneel, crouch, and crawl.

       The ALJ found at step two of the sequential evaluation process that Hornbaker’s

severe impairments include degenerative disc disease and COPD. The ALJ assessed

Hornbaker’s residual functional capacity and found that she can perform light work but

is only able to “occasionally climb ramps, stairs, ladders, ropes or scaffolds, balance,

stoop, kneel, crouch and crawl; ...” See Transcript at 16.3 In so finding, the ALJ gave

great weight to Tait’s opinions, though the ALJ acknowledged that they were offered

before the alleged onset date. The ALJ also gave great weight to Lauster and Harrison’s

opinions. With respect to Brownfield’s opinion, the ALJ found the following:


       ... Although [Brownfield’s] opinion[s] fail to address specific work related
       limitations, [the opinions are] given great weight because the examination
       results are consistent with the ability to perform a reduced range of light
       work. The examination showed [Hornbaker’s] lumbar range of motion was
       mildly diminished but straight leg raises were negative and there was no
       muscle weakness.

3
        The ALJ found that Hornbaker has limitations caused by environmental irritants and mental
impairments, and he incorporated the limitations caused by those impairments into the assessment of
her residual functional capacity. See Transcript at 16. She does not challenge the manner in which he
did so.

                                                 4
See Transcript at 20. The ALJ accorded no weight to Cathey’s opinions, giving the

following reasons for doing so:


      ... Although ... Cathey had a treating relationship with [Hornbaker], it is
      not known whether he is familiar with [the] definition of disability
      contained in the Social Security Act and regulations. His opinion
      [Hornbaker] is disabled is an issue reserved for the Commissioner and is
      therefore given no weight. Additionally, [Cathey’s] opinion is speculative
      because he did not review the imaging results. His subsequent letter does
      not support a finding of disability because after reviewing [Hornbaker’s]
      MRI results, he noted there was no significant cord compression and she
      was not a surgical candidate.


See Transcript at 21. At step four, the ALJ found that Hornbaker is capable of

performing her past relevant work as an inspector.

      The ALJ is required to assess the claimant’s residual functional capacity, which

is a determination of the most a person can do despite her limitations. See Brown v.

Barnhart, 390 F.3d 535 (8th Cir. 2004). In making the assessment, the ALJ is required

to consider the medical opinions in the record. See Wagner v. Astrue, 499 F.3d 842 (8th

Cir. 2007). Any opinion may be discounted if other medical assessments are supported

by better or more thorough medical evidence or where the physician renders

inconsistent opinions that undermine the credibility of the opinion. See Michel v.

Colvin, 640 Fed.Appx. 585 (8th Cir. 2016) (treating physician’s opinions).

      The ALJ found that Hornbaker’s limitations do not prevent her from performing

a reduced range of light work. In so finding, the ALJ accorded great weight to the

opinions of Tait, Lauster and Harrison, and Brownfield and gave no weight to Cathey’s

opinions. Because it is not clear how the ALJ could weigh the opinions as he did, a

remand is warranted for the reasons that follow.


                                           5
      First, the ALJ gave great weight to Tait’s opinions because they were “consistent

with [Tait’s] unremarkable examination results,” see Transcript at 20, although the ALJ

noted that Tait offered his opinions before the alleged onset date. It is not clear how

the ALJ could accord Tait’s opinions any meaningful weight when they were indeed

offered well before the alleged onset date. Tait offered his opinions in April of 2013,

but Hornbaker alleged that she did not become disabled until January of 2014. Medical

opinions offered approximately nine months before the claimant’s alleged onset date

undoubtedly have some historical value. It is not clear, though, what relevance such

opinions have in determining the extent to which the claimant’s limitations impact the

most she can do as of the alleged onset date.

      Second, the ALJ gave great weight to the opinions offered by Lauster and

Harrison, both of whom opined that Hornbaker is capable of performing a reduced range

of light work. Although their opinions are entitled to some weight, the Court is not

persuaded that the opinions are entitled to the great weight accorded them by the ALJ.

See Vossen v. Astrue, 612 F.3d 1011 (8th Cir. 2010) (opinions of non-treating, non-

examining physician do not normally constitute substantial evidence on the record as a

whole). Lauster and Harrison never examined Hornbaker, and their opinions appear to

be inconsistent with Brownfield’s opinions, opinions the ALJ also accorded great weight.

      Third, the ALJ gave great weight to Brownfield’s opinions, noting that they were

consistent with Hornbaker’s ability to perform a reduced range of light work. The ALJ’s

treatment of Brownfield’s opinions is problematic. Although Brownfield found that

Hornbaker had a full range of motion in her joints and cervical spine, he also opined

that she had moderate to severe limitations in lifting, stooping, maintaining prolonged


                                           6
positions, and exertion. It is difficult to reconcile the fact that the ALJ accorded

Brownfield’s opinions great weight—opinions that included his belief that Hornbaker

had a moderate to severe limitations in lifting, stooping, maintaining prolonged

positions, and exertion—but nevertheless found that Hornbaker can perform a reduced

range of light work.

      Fourth, the ALJ gave no weight to Cathey’s opinions. The ALJ did so for the

following three reasons: Cathey’s opinions encroached upon an issue reserved for the

Commissioner; the opinions were not based upon Cathey’s review of Hornbaker’s MRI;

and, after reviewing the results of the MRI, Cathey observed that there was no

significant cord compression and Hornbaker was not a surgical candidate. Had Cathey

not authored the December 19, 2016, letter, the reasons the ALJ gave for discounting

Cathey’s opinions would be supported by substantial evidence on the record as a whole

and good reasons for discounting his opinions. In Cathey’s second letter, though, one

dated December 19, 2016, he made no representation as to whether Hornbaker was

disabled as to future employment and noted that he reviewed the results of her MRI

before offering his subsequent opinions. The ALJ appears to have credited Cathey’s

findings that Hornbaker had no significant cord compression and was not a surgical

candidate but appears to have ignored Cathey’s finding that she had “a degree of

multilevel canal stenosis.” The ALJ failed to explain why he weighed the

aforementioned findings as he did.

      In short, it is not clear how the ALJ could weigh the medical opinions as he did

in assessing Hornbaker’s residual functional capacity. Substantial evidence on the

record as a whole does not support the ALJ’s findings, and a remand is therefore


                                          7
necessary. Upon remand, the ALJ shall more thoroughly explain his reasons for weighing

the medical opinions as he did and, if necessary, send Hornbaker for a consultative

physical examination.

      The Commissioner’s decision is reversed, and this case is remanded. The remand

in this case is a “sentence four” remand as that phrase is defined in 42 U.S.C. 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991). Judgment will be entered for Hornbaker.

      IT IS SO ORDERED this 8th day of August, 2019.




                                       ________________________________________
                                            UNITED STATES MAGISTRATE JUDGE




                                          8
